EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report (which contain explanatory paragraphs related to the Company’s ability to continue as a going concern as described in Note 2 to the financial statements) dated February 13, 2006, relating to thefinancial statements for the year ended January 1, 2006 which appear in Procera Networks, Inc’s Annual Report on Form 10-KSB for the year ended December 31, 2006. /s/ Burr, Pilger & Mayer LLP Palo Alto, California December 6, 2007
